department of the treasury internal_revenue_service washington d c june cc dom fs proc tl-n-1642-00 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel los angeles cc wr lad la from subject assistant chief_counsel field service cc dom fs modified expedited refunds in joint_committee cases with whipsaw issues this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend x y z corp s authorized representatives year year year calendar_year calendar_year calendar_year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figure dollar_figure dollar_figure dollar_figure issue what discretion does the service have to issue an expedited refund pending the completion of a tax examination after accepting a surety bond to secure the tax to be refunded if a potential whipsaw situation precludes the service from determining an overpayment conclusion in considering a request for an modified expedited refund in a joint_committee case the service may only refund the amount that is determined by the service as the minimum amount of overpaid tax that is due to the taxpayer if the determined refund exceeds dollar_figure million the refund must first be submitted for approval by the joint_committee if the service cannot determine an overpayment_of_tax without creating a whipsaw situation because of the inconsistent treatment of the same item by the taxpayers involved in a transaction the service may not refund the claimed overpayment_of_tax to the taxpayer even with joint_committee approval facts prior to year x owned of the stock of corp s and several related corporations during year in lieu of a salary corp s and the related corporations each paid z an employee of each corporation with their own stock pursuant to subscription agreements at the end of year x retained the absolute ownership of each corporation’s stock while x’s ownership of the remaining of each corporation’s stock was subject_to z’s interest under the subscription agreement on forms for year the corporations reported expenses totaling dollar_figurea for the value of the salaries paid to z pursuant to the subscription agreement in filing z’s income_tax return for year however z elected under sec_83 to report the fair_market_value of the corporate stock which z valued at dollar_figureb as income in year in year corp s and the other corporations filed amended returns for year on which each reported an expense in the amount of the fair_market_value of the stock transferred to z under the subscription agreements the corporations valued the stock transferred to z at dollar_figurec x have filed an amended_return for year to claim a refund of dollar_figured dollar_figured is more than dollar_figure in examining the refund claim filed by x the service is auditing the returns filed by corp s and the other corporations as well as the income_tax_liability of z the service has not completed its consideration of x ’s refund claim or its audit of z the service is unable to make a determination that because of the inconsistent treatment taken by x and z in valuing the stock at dollar_figurec and dollar_figureb respectively the service could be placed in a whipsaw situation under which x would gain a deduction of dollar_figurec while z was taxed on income of only dollar_figureb if it were to honor x’s refund claim without simultaneously reaching a final resolution of z’s income_tax_liability from the same transaction thus until x z and the service agree to a value for the stock or a court conclusively determines that value the service cannot determine with certainty the amount of the claimed corporate expenses the service is preparing to issue a 30-day_letter to z proposing a tax_deficiency based upon a stock value of dollar_figurec any_action on x ’s claim_for_refund is being delayed pending completion of the audit of z that audit plus anticipated litigation is not expected to be completed for at least another year x have requested that the service make an expedited refund of their claimed overpayment of income_tax for year while the service’s review of the refund claim is pending because the examination and litigation is not expected to be completed for at least one year the requested refund exceeds dollar_figure x have offered to provide security in the form of a surety bond we are not reviewing the proposed surety bond legal analysis sec_6402 of the internal_revenue_code is the sole code provision that affirmatively authorizes the service to make refunds to a taxpayer sec_6402 provides that service may refund any balance of any_tax overpayment to a taxpayer after crediting the amount of such overpayment against any outstanding tax_liabilities of the taxpayer emphasis added an overpayment although not exhaustively defined in the code is the amount by which a payment of tax exceeds the correct total amount of the taxpayer’s liability for a tax period or any amount that was assessed or collected after the expiration of the applicable_period of limitations sec_6401 332_us_524 the service is not required or authorized by statute to refund tax_payments claimed by a taxpayer if an overpayment has not been determined lewis v reynolds 281_us_201 sec_6511 provides the limitations_period within which a taxpayer must file a claim_for_refund of any_tax overpayments the general procedures for making an claim_for_refund of income_tax are found in sec_301_6402-2 sec_3 the service will issue a refund under these procedures only if it determines based upon the grounds set forth and detailed in a timely filed refund claim that there is an overpayment_of_tax sec_301_6402-4 of the regulations which addresses a claim_for_refund included on a tax_return provides one exception to the necessity that the service first determine that there is an overpayment_of_tax before making a refund if an overpayment is claimed on the taxpayer’s return to recover payments made before the return was filed the service may credit or refund payments in excess of the amount of tax_shown_on_the_return without awaiting examination of the completed return and without awaiting filing of a claim_for_refund implicit in this exception for refunds claimed on the return is the understanding that the service must otherwise make a determination with respect to the validity of the taxpayer’s refund claim before crediting or refunding claimed overpayments under sec_6402 sec_6411 also provides a special procedure under which a taxpayer may apply for the tentative_carryback_adjustment of tax for a prior taxable_year affected by certain carrybacks from another taxable_year because the service must quickly respond to these carryback applications the service makes a limited review of the application only for material omissions and computational errors before either disallowing the application or making a tentative refund under sec_6411 sec_1_6411-3 the application_for a carryback adjustment must be filed within twelve months after the source year in which the loss or credit to be carried back arose except for determining overpayment interest the application is not a claim for credit or refund sec_6411 last sentence see thompson v united_states u s t c big_number fed cl 492_fsupp_530 n c aff’d without pub op 638_f2d_1351 4th cir x ’s refund claim is not an application under sec_6411 in general except with respect to refunds claimed on the taxpayer’s original tax_return or on an application_for tentative carryback on which a taxpayer claims an overpayment_of_tax the service does not make refunds of tax unless it has first determined that there is an overpayment_of_tax to be refunded refund claims submitted pursuant to sec_301_6402-2 and sec_3 do not in themselves provide a basis for making a refund of tax until the service determines that an overpayment exists and that the taxpayer is entitled to the refund in this case the possibility of being whipsawed precludes the service from making a determination that x have overpaid their income_tax for year based upon their claim_for_refund a whipsaw occurs when taxpayers treat the same transaction involving the same income inconsistently thus creating the possibility that the income might go untaxed see 36_f3d_1361 5th cir 842_f2d_1005 8th cir 14_fsupp2d_978 w d tex when presented with possible whipsaws the service is substantially justified in taking contradictory protective positions to protect the revenue dooley v commissioner tcmemo_1992_557 wickert v commissioner tcmemo_1986_277 aff’d 842_f2d_1005 8th cir in view of the sizable difference between the values ascribed to the fair_market_value of the corporation stock paid_by the corporations to z in year the service cannot determine an overpayment and make a refund of tax if the service were to allow x ’s claim_for_refund based upon their dollar_figurec valuation of the stock without first obtaining a binding agreement from z a court could later determine that z’s dollar_figureb valuation was correct the service in order to make the tax_liability from the transaction consistent would then be compelled if the appropriate limitations periods had not expired to sue for the return of an erroneous refund from x or to propose a new deficiency in tax for x which could itself be subject_to further litigation it is in the best interest of the service to either finally resolve the value of the stock with both parties to the transaction or to take inconsistent protective positions that can be brought to a court for resolution see 102_tc_522 in which the tax_court criticized notably because sec_6532 gives the service only two years after a refund is made to sue to recover an erroneous refund the service may have to file suit to protect its right of recovery from x before this issue could be resolved with z the service failure to take action to facilitate simultaneous consideration of the two sides of a whipsaw case in which both parties escaped taxation on the transaction x assert that the service procedures for making expedited refunds in joint_committee cases provide a process for the service to make a refund before it completes its examination of the sec_83 issue or the other issues in the audit of x ’s year income_tax return we do not agree the provisions of irm the joint_committee handbook provide the service’s current procedures for submitting proposed refunds for approval by the joint_committee in implementation of sec_6405 sec_6405 supplements the refund authorization in sec_6402 by prohibiting the refund_or_credit of income_tax in excess of dollar_figure until after a report is submitted to the joint_committee on taxation neither sec_6405 nor the joint_committee handbook permit the making of refunds that are not authorized under sec_6402 under the normal joint_committee review procedure a report is prepared and a case is submitted for joint_committee review only if there is a net overpayment to be refunded or credited to the taxpayer in excess of dollar_figure million after the service has completed an examination of one or more tax years a regular report is used if refunds have already been made eg in response to a sec_6411 tentative_refund_claim so that less than dollar_figure million is left to be refunded and an expedited report is made if there is a net unpaid refund in excess of dollar_figure million to be made see irm and a supplemental report is filed if further adjustments are made after one report has been filed see irm irm also provides for a modified expedite refund report to be prepared when the service has not completed action on a case chapter of the joint_committee handbook contains the procedures for using the modified expedited report per this chapter the modified expedite refund report may be used when there are unagreed issues as shown in section or unexamined source years as shown in section cases involving unagreed issues are those in which the taxpayer and the service are prepared to make a partial agreement for the assessment or abatement of some tax_liabilities without resolving all of the pending issues for a tax period cases involving unexamined source years are those in which the service and the taxpayer have resolved the issues for the tax_year with the exception of carrybacks or carryforwards from other source years that are still being examined in both situations the modified procedures are authorized for use in obtaining joint_committee approval for an expedited refund without waiting for the completion of survey or examination action to be completed irm chapter of the handbook requires certain conditions to be met before a modified expedited refund report can be prepared and sent to the joint_committee a b c d e f g there must be a claimed sec_6405 refund amount subject_to joint_committee review in excess of dollar_figure in an unexamined or unsurveyed source or carryback_year irm the examination of the unagreed issues or the source year will require a substantial period of time six months or more to resolve and the delay would deprive the taxpayer of a timely refund to which the taxpayer is clearly entitled irm and the taxpayer must post an acceptable bond or similar security irm and irm the report must contain an explanation of why the refund is being issued before the case is completed or surveyed including a conclusion that no disadvantage to the government will occur as a result of the early refund irm and the refund may reflect only the minimum amount to which the taxpayer is entitled regardless of the outcome of the unagreed issue irm and a supplemental report must be submitted at the end of the examination or survey irm and and the refund may not be one involving tentative refunds irm and the key requirement for both unagreed issue cases and unexamined source year cases is that the modified expedite report procedures apply only to the minimum amount to which the taxpayer is entitled and only if that amount is over dollar_figure million irm in this case the amount claimed by x is over dollar_figure million but the service has not determined that x are entitled to recover any portion of that claimed amount before determining that x are entitled to the refund of any portion of the amount claimed by them the service will need to determine the validity of z’s sec_83 election and the fair_market_value of the stock of the s_corporations that was transferred to z by the corporations in year until those determinations are made and some of x ’s tax_liabilities are abated there is no overpayment_of_tax to be refunded the modified expedited refund report process only applies if the service has agreed that the taxpayer is entitled to a refund of an tax overpayment in excess of dollar_figure in this case where the service has not agreed that x are entitled to a refund there is no provision in the joint_committee handbook for making a provisional refund based upon the taxpayers’ claim since the taxpayers did not claim the refund on their original return and did not timely file a claim under sec_6411 for a tentative refund for a carried back adjustment the service must first determine an overpayment before a refund can be made chapter of the joint_committee handbook rev revised the language manual provisions concerning modified expedited refunds but no substantive changes were made see manual transmittal ch although use of the modified expedited report procedures had been authorized at irm revised whenever a taxpayer requested that a refund be made prior to the completion of survey or examination action the statutory limitations of sec_6402 were implicit these procedures could be applied where a b c d e f a refund was claimed in excess of dollar_figure any examination or survey action was not expected to be completed within six months a modified expedite refund request report was sent to the joint_committee the taxpayer posted bond or other security as required by the service to secure repayment if necessary of the tax being refunded the taxpayer provided an executed written security_agreement and the service found that no disadvantage to the government would occur since the service is not authorized to refund tax unless the tax is overpaid the service’s determination that the taxpayer is entitled to a refund is a condition_precedent for finding that there is no disadvantage to the government like the current manual provisions the former manual provisions provided a mechanism under which the service could expeditiously make a refund subject_to joint_committee approval based upon a partial agreement rather than waiting until all adjustments were completed for a tax period nevertheless some taxpayers may have interpreted the failure to include an express limitation prohibiting refunds unless there was a service determination of an overpayment_of_tax as an indication that refunds could be made solely if claimed by a taxpayer under this misinterpretation taxpayers claiming refunds of more than dollar_figure million would be able to obtain an immediate refund of any taxes previously paid_by claiming a refund and posting a bond because sec_6402 does not authorize such refunds we do not believe that this interpretation of either the former or current manual provisions is correct on the facts presented the service does not have the authority to make a refund of tax in exchange for a bond or other security unless it first determines that there is an overpayment_of_tax to be refunded to the taxpayer the service has not determined that x overpaid their tax_liability for year thus no portion of the previously paid tax_liability may be refunded to x under the expedited refund procedures for joint_committee cases case development hazards and other considerations we believe that the service can rely upon the current provisions of chapter of the joint_committee handbook to decline the taxpayers’ request to have a proposed refunds submitted for joint_committee review even if the taxpayers offer to provide a bond or other security the handbook reflects the service’s limited authority to issue refunds of overpayments under sec_6402 a modified expedited refund report for joint_committee review should only be prepared for a proposed refund that exceeds dollar_figure million and represents the minimum amount to which the service determines the taxpayer is immediately entitled in a case involving either additional unagreed issues for the same tax_year or carrybacks or carryforwards from unexamined source years since the service has not determined an overpayment in this whipsaw case there is no overpayment to be refunded please call if you have any further questions
